In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-498 CV

____________________


WANDA LEJEUNE, INDIVIDUALLY AND AS REPRESENTATIVE OF THE 
ESTATE OF LEO JOSEPH LEJEUNE, DECEASED, AND ROMAN GREGORIE
LEJEUNE, MICHEL JAY LEJEUNE, ANDRE RODRIC LEJEUNE, AND

MELISSA LEJEUNE DOLAN, Appellants


V.


CHARLES EVANS, M.D., Appellee




On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. E-169435-B




MEMORANDUM OPINION (1)
	Wanda LeJeune, Individually and as Representative of the Estate of Leo Joseph
LeJeune, Deceased, and Roman Gregorie LeJeune, Michel Jay LeJeune, Andre Rodric
LeJeune, and Melissa LeJeune Dolan, appellants, filed a motion to dismiss this appeal. 
The Court finds that this motion is voluntarily made by the appellant prior to any decision
of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1).  No other party filed a
notice of appeal.  	
 
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.	
								PER CURIAM
Opinion Delivered December 16, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.